t c memo united_states tax_court ronald f marascalco and rebecca marascalco petitioners v commissioner of internal revenue respondent docket no 5631-08l filed date james g mcgee jr for petitioners horace crump for respondent memorandum opinion jacobs judge in this matter petitioners seek review of respondent’s determination to proceed with the filing of a tax_lien to collect petitioners’ unpaid income taxes additions to tax and interest the case was submitted fully stipulated pursuant to rule the issue for determination is whether respondent’s settlement officer the settlement officer abused her discretion in rejecting petitioners’ proposed installment_agreement as a collection alternative all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code code as amended background the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in mississippi petitioner husband a dermatologist owns percent of ronald f marascalco mpas pac pllc a clinic offering dermatology services the record does not reveal the employment status of petitioner wife the unpaid liabilities that give rise to this matter resulted from federal income taxes additions to tax for failure_to_file additions to tax for failure_to_pay_tax additions to tax for failure to make timely estimated payments relating to tax returns filed by petitioners and statutory interest for years to in addition_to_tax liabilities for the years at issue petitioners had unpaid tax_liabilities for and on date respondent sent petitioners letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to their unpaid federal tax_liabilities for years to in response on date petitioners requested a collection_due_process cdp hearing and proposed entering into an installment_agreement as a collection alternative while waiting for a reply from the settlement officer petitioners purchased a house on date the house was subject_to a 30-year mortgage that extended until petitioners submitted form 433-a collection information statement for wage earners and self-employed individuals dated date and an undated form 433-b collection information statement for businesses with attachments detailing petitioners’ personal and business finances on form 433-a petitioners reported a monthly gross_income of dollar_figure from petitioner husband’s business and the following living_expenses food clothing and misc housing and utilities transportation health care taxes income and fica total living_expenses dollar_figure big_number big_number big_number big_number hence petitioners calculated their disposable monthly income to be dollar_figure dollar_figure - dollar_figure the settlement officer reviewed petitioners’ financial information and calculated petitioners’ gross monthly income to be dollar_figure and pursuant to the internal_revenue_manual irm calculated their living_expenses to be as follows food clothing and misc housing and utilities transportation health care taxes income and fica total living_expenses dollar_figure big_number big_number big_number big_number hence the settlement officer calculated petitioners’ disposable monthly income to be dollar_figure dollar_figure - dollar_figure on date a telephone cdp hearing was held petitioners were represented by counsel during the hearing the settlement officer proposed that petitioners pay the internal_revenue_service irs dollar_figure per month over years producing total payments of dollar_figure petitioners’ counsel made a counteroffer pursuant to which petitioners would make monthly payments to the irs of dollar_figure over years producing total payments of dollar_figure as part of the counteroffer petitioners agreed to sign a waiver extending the period of limitations as provided in sec_6502 the settlement officer refused petitioners’ counteroffer the settlement officer’s proposal was based on national and local standards issued by the secretary petitioners’ counteroffer was based on their actual living_expenses 1it is unclear how the settlement officer determined petitioners’ income however the settlement officer’s reduction in petitioners’ income combined with her reduction in petitioners’ expenses resulted in a monthly disposable income approximately equal to that determined by petitioners on date a manager in respondent’s appeals_office sent petitioners a notice_of_determination concerning collection action s under sec_6320 and or regarding liens for attached to that notice was a copy of the settlement officer’s determination_letter which stated that the settlement officer verified that all legal and procedural requirements with respect to the lien were met petitioners’ proposed collection alternative ie petitioners’ counteroffer was rejected and the settlement officer determined that the federal_tax_lien balanced the government’s need for efficient tax collection with petitioners’ expectation that the collection action be no more intrusive than necessary in rejecting petitioners’ counteroffer the settlement officer stated your representative indicated that you were willing to pay dollar_figure a month for the next ten years with a signed waiver extending the collection statue sic the settlement officer advised your representative that in accordance with irm guidelines and the amount of your disposable income securing a waiver to extend the statue sic is not warranted the settlement officer advised your representative that the proposed monthly amount for an installment_agreement determined by the appeals_office would be the monthly amount recommended for an installment_agreement on date petitioners filed a petition requesting this court to review respondent’s collection determination discussion a standard of review this case involves a review of respondent’s determination to proceed with collection of petitioners’ unpaid tax_liabilities for through cdp hearings under sec_6320 regarding liens are conducted in accordance with sec_6330 sec_6320 after respondent issues his notice_of_determination following an administrative hearing a taxpayer has the right to petition this court for judicial review of the determination sec_6320 sec_6330 our review of respondent’s determination is subject_to the provisions of sec_6330 the judicial review that we are required to conduct in sec_6320 cases focuses on the determination made by respondent because petitioners do not dispute the underlying tax_liabilities for the years at issue we review respondent’s determination for abuse_of_discretion see 114_tc_604 114_tc_176 an abuse_of_discretion is defined as any_action that is unreasonable arbitrary or capricious clearly unlawful or lacking sound basis in fact or law 439_us_522 112_tc_19 the code authorizes respondent to enter into installment agreements with taxpayers sec_6159 agreements for payment of tax_liability in installments a authorization of agreements --the secretary is authorized to enter into written agreements with any taxpayer under which such taxpayer is allowed to make payment on any_tax in installment payments if the secretary determines that such agreement will facilitate full or partial collection of such liability sec_301_6159-1 proced admin regs provides that the director a district_director or director of a service or compliance center has the discretion to accept or reject any proposed installment_agreement because respondent’s acceptance or rejection of an installment_agreement is discretionary we give due deference to respondent’s determination and do not decide whether in our opinion petitioners’ proposed installment_agreement should be accepted see woodral v commissioner supra pincite keller v commissioner tcmemo_2006_166 affd in part and vacated in part 568_f3d_710 9th cir b the settlement officer’s use of the collection financial standards petitioners first argue that the settlement officer abused her discretion by relying on collection financial standards to calculate petitioners’ monthly expenses instead of using the actual expenses petitioners reported on form 433-a we are mindful that in general respondent may rely on national and local collection financial standards published by the secretary and to deviate from these standards the taxpayer is required to demonstrate he would not have adequate means to provide for his basic living_expenses see mcdonough v commissioner tcmemo_2006_234 the taxpayer is required to provide reasonable substantiation and documentation with respect to such an assertion irm pt date date the settlement officer’s calculation of petitioners’ disposable monthly income dollar_figure using the collection financial standards is but dollar_figure per month greater than petitioners’ calculation using their actual monthly income and expenses because the amounts of petitioners’ disposable monthly income as calculated by petitioners and the settlement officer are so nearly identical we fail to understand why petitioners are quarreling with the settlement officer’s use of the collection financial standards moreover even using petitioners’ calculations of expenses payment of dollar_figure monthly to the irs as the settlement officer advocates would still enable petitioners to provide for their basic living_expenses we therefore cannot say that the settlement officer’s use of national and local collection financial standards as published by the secretary is unreasonable arbitrary capricious or without sound basis in fact or law c respondent’s rejection of petitioners’ counteroffer petitioners next argue that their counteroffer was superior to the settlement officer’s proposal in that petitioners would pay more under their counteroffer than they would under the settlement officer’s proposal consequently petitioners assert that their counteroffer better balances the need for the efficient collection_of_taxes with their legitimate concern that any collection action be no more intrusive than necessary as provided in sec_6330 we disagree in his posttrial brief respondent advances several cogent reasons for rejecting petitioners’ proposed 10-year installment_plan eg it was not in the best interest of the government to prolong the payoff period in view of petitioners’ history of failing to pay their federal taxes and the settlement officer’s 4-year installment_agreement proposal would significantly reduce the amount of additional accruals should petitioners’ pattern of failing to pay taxes continue hence we hold that the settlement officer did not act arbitrarily or capriciously in rejecting the proposed 10-year installment_plan in sum we find that the settlement officer acted reasonably in insisting on a shorter collection payment period and hold that respondent did not abuse his discretion in rejecting petitioners’ counteroffer d other matters considered at the cdp hearing sec_6330 and provides that the settlement officer must verify that the requirements of applicable law and administrative procedure have been met and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection be no more intrusive than necessary the notice_of_determination states that the settlement officer verified that the requirements of all applicable law and administrative procedure were met and determined that the filing of the lien appropriately balanced the need for efficient collection_of_taxes with petitioners’ concern that the collection action be no more intrusive than necessary we are satisfied that the mandates of sec_6330 and have been met we have considered all of petitioners’ arguments and to the extent not discussed herein we find them to be without merit and or irrelevant to reflect the foregoing decision will be entered for respondent
